DETAILED ACTION
In application filed on 01/20/2021, Claims 1-20 are pending. Claims 1-20 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/20/2021 and 04/28/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation " fluid ejection head" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of expedited examination, the limitation “fluid ejection head” is interpreted as “fluid ejection head substrate”. 

Regarding claim 18, the terms “semi-transparent” is a relative term which renders the claim indefinite.  The term “semi-transparent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicant does not provide details on the magnitude of the transparency of the molded fluid reservoir body. Therefore, for the purpose of expedited examination, “semi-transparent” will be interpreted as “transparent”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Bailey (US20050185037A1)

Regarding Claim 1, Bailey teaches a unitary, molded fluid reservoir body (Para 0030, referred to as ink cartridge; Fig. 1, ref. 10)   to which a fluid ejection head substrate (Para 0005-0006, 0030, referred to as ink jet printer) is attached, the unitary, molded fluid reservoir body (Para 0030, referred to as ink cartridge; Fig. 1, ref. 10) comprising: 
one or more discrete fluid chambers therein (Para 0030; Fig. 1, refs. 38, 40 and 42, referred to as ink chambers 38, 40, and 42), wherein each of the one or more fluid chambers have an open top (Para 0007, ..forming open-topped; See Figs 1, 3-4 for the open top structure), side walls (Para 0005-0007, referred to as exterior sidewalls), and sloped bottom walls (Para 0005; Para 0030; Fig. 1, ref. 22, referred to as a  bottom wall; See Figs. 2,5 and 8 for slope arrangement of the bottom walls) attached to the side walls (Para 0005-0007, referred to as exterior sidewalls), each of the one or more fluid chambers (Para 0030; Fig. 1, refs. 38, 40 and 42, referred to as ink chambers 38, 40, and 42) terminating (See Figs. 2 and 5 for arrangement of the bottom walls)  in a fluid supply  (Para 0032, referred to as any of first, second, third ink flow paths 44, 46 and 48)  via, wherein the sloped bottom walls (Para 0005; Para 0030; Fig. 1, ref. 22, referred to as a  bottom wall; See Figs. 2,5 and 8 for slope arrangement) have an angle (See Figs. 2,5 and 8 for angle shape) relative to a plane (See Fig. 2,5 and 8 for inherent teaching of plane) orthogonal to the sidewalls (Para 0005-0007, referred to as exterior sidewalls); and 
an ejection head support face (Para 0030, Fig. 2, ref. 28, referred to a printhead area) disposed opposite (See Figs. 2 and 5 for structural arrangement) the open top (Para 0007, ..forming open-topped; See Figs 1, 3-4 for the open top structure) for attachment of a single fluid ejection device (Para 0032, referred to as a printhead chip)  to the ejection head support face (Para 0030, Fig. 2, ref. 28, referred to a printhead area) for ejecting fluid (Para 0033, …ink flow path 46 provides ink flow from reservoir 40 through filter tower 54 to printhead area 28) provided from the one or more chambers (Para 0030; Fig. 1, refs. 38, 40 and 42, referred to as ink chambers 38, 40, and 42) through the one or more fluid supply (Para 0032, referred to as any of first, second, third ink flow paths 44, 46 and 48) vias.

Bailey does not expressly teach that the sloped bottom wall  has an angle ranging from about 6 to about 12 degrees relative to a plane  orthogonal to the sidewalls. 
However,  MPEP § 2144.05, Part II, Subpart A holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. In fabrication of microfluidic structures, the selection of optimal experimental conditions including angle and geometry affects the transport profile of the fluid being transported in the device. Thus, the angle is a result effective variables. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fabricate the sloped bottom wall  having an angle ranging from about 6 to about 12 degrees relative to a plane orthogonal to the sidewalls to attain optimal device performance via steady gravitational ink flow to the printheads.  

Regarding Claim 2, Bailey teaches the unitary, molded fluid reservoir body of claim 1, comprising two fluid chambers therein (Para 0030; Fig. 1, refs. 38, 40 and 42, referred to as ink chambers 38, 40, and 42), wherein the two fluid chambers (Para 0030; Fig. 1, refs. 38, 40 and 42, referred to as ink chambers 38, 40, and 42) are separated (See Figs. 1 and 4 for arrangement) from one another by dividing walls (See Para 0030, A T-shaped divider wall 32 having a longitudinal section 34 and a transverse section 36) therebetween.

Regarding Claim 3, Bailey teaches the unitary, molded fluid reservoir body of claim 1, comprising three fluid chambers therein (Para 0030; Fig. 1, refs. 38, 40 and 42, referred to as ink chambers 38, 40, and 42), wherein the three fluid chambers (Para 0030; Fig. 1, refs. 38, 40 and 42, referred to as ink chambers 38, 40, and 42) are separated (See Figs. 1 and 4 for arrangement) from one another by dividing walls (See Para 0030, A T-shaped divider wall 32 having a longitudinal section 34 and a transverse section 36) therebetween.

Regarding Claim 4, Bailey teaches the unitary, molded fluid reservoir body of claim 1, comprising three fluid chambers therein (Para 0030; Fig. 1, refs. 38, 40 and 42, referred to as ink chambers 38, 40, and 42 ; Four fluid chambers are not taught), wherein the three fluid chambers (Para 0030; Fig. 1, refs. 38, 40 and 42, referred to as ink chambers 38, 40, and 42; Four fluid chambers are not taught) are separated (See Figs. 1 and 4 for arrangement) from one another by dividing walls (See Para 0030, A T-shaped divider wall 32 having a longitudinal section 34 and a transverse section 36) therebetween.

Bailey does not expressly teach “four fluid chambers”. 
However, one of ordinary skill in the art at the time the invention was made would recognize these limitations as nothing more than a duplication of parts with multiple effects and could seek benefit of having an increased amount of ink to be processed within the interior cavity of the body of the multi-compartmentalized ink cartridge, since the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Please see In re Harza, 274 F.2d 669, 671, 124 USPQ 378,380 (CCPA 1960) and MPEP 2144.04(VI) (B) for further details.

Regarding Claim 5, Bailey teaches the unitary, molded fluid reservoir body of claim 1, comprising three fluid chambers therein (Para 0030; Fig. 1, refs. 38, 40 and 42, referred to as ink chambers 38, 40, and 42 ; Six fluid chambers are not taught), wherein the three fluid chambers (Para 0030; Fig. 1, refs. 38, 40 and 42, referred to as ink chambers 38, 40, and 42; Six fluid chambers are not taught) are separated (See Figs. 1 and 4 for arrangement) from one another by dividing walls (See Para 0030, A T-shaped divider wall 32 having a longitudinal section 34 and a transverse section 36) therebetween.

Bailey does not expressly teach “Six fluid chambers”. 
However, one of ordinary skill in the art at the time the invention was made would recognize these limitations as nothing more than a duplication of parts with multiple effects and could seek benefit of having an increased amount of ink to be processed within the interior cavity of the body of the multi-compartmentalized ink cartridge, since the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Please see In re Harza, 274 F.2d 669, 671, 124 USPQ 378,380 (CCPA 1960) and MPEP 2144.04(VI) (B) for further details.

Regarding Claim 6, Bailey teaches the unitary, molded fluid reservoir body of claim 1, wherein the fluid reservoir body (Para 0030, referred to as ink cartridge; Fig. 1, ref. 10) comprises a transparent fluid reservoir body (Para 0030, referred to as ink cartridge; Fig. 1, ref. 10; Para 0031, …The cartridge body 12 is preferably molded as a unitary piece in a thermoplastic molding process. The body 12 is preferably made of a polymeric material selected from the group consisting of glass-filled polybutylene terephthalate available from G.E; PET is inherently transparent). 

Regarding Claim 8, Bailey teaches the unitary, molded fluid reservoir body of claim 1, further comprising a removable lid (Para 0008, referred to as access covers; Para 0048; Para 0008, …access covers are often attached with adhesives; Para 0048)  for closing the open top of one or more of the fluid chambers (Para 0048, …a cover is attached by adhesives or thermoplastic welding to the open-topped body of the ink cartridge to provide a closed container). 

Regarding Claim 9, Bailey teaches the unitary, molded fluid reservoir body of claim 1, further comprising a removable tape (Para 0048, referred to as adhesives) for covering the open top of the fluid chambers (Para 0048, …a cover is attached by adhesives or thermoplastic welding to the open-topped body of the ink cartridge to provide a closed container).

Regarding Claim 10, Bailey teaches the unitary, molded fluid reservoir body of claim 1, having one or more discrete fluid chambers  (Para 0030; Fig. 1, refs. 38, 40 and 42, referred to as ink chambers 38, 40, and 42). 

In addition, Bailey does not expressly teach that the one or more discrete fluid chambers has a fluid volume ranging from about 200 microliters to about 1 milliliter. 

However,  MPEP § 2144.05, Part II, Subpart A holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. In fabrication of microfluidic structures, the selection of optimal experimental conditions including dimensions such as length, width, area  and volume affects the capacity and the fluidic transport parameters including hydrostatic pressure of the fluid being transported in the ink flow path of the device. Thus, the volume is a result effective variable. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fabricate discrete fluid chambers having a fluid volume ranging from about 200 microliters to about 1 milliliter, to attain optimal volume capacity of the chambers, which in turn could affect the hydrostatic pressure to which the device is subjected for optimal performance. 

Regarding Claim 12, Bailey teaches the unitary, molded fluid reservoir body of claim 1, wherein prior to use, the one or more discrete fluid chambers (Para 0030; Fig. 1, refs. 38, 40 and 42, referred to as ink chambers 38, 40, and 42) are sealed (Para 0008,…gluing…) with a protective tape (Para 0008, referred to as cover plate).

Regarding Claim 13, Bailey teaches the unitary, molded fluid reservoir body of claim 12, where the protective tape (Para 0008, referred to as cover plate) is a single- pull tape covering the open top (Para 0007, ..forming open-topped; See Figs 1, 3-4 for the open top structure) and fluid ejection head (interpreted as  ejection head support face , Para 0030, Fig. 2, ref. 28, referred to a printhead area).

Bailey does not necessarily teach that the protective tape covers the fluid injection head. 

However, one having ordinary skill in the art at the time the invention was made would recognize this limitation as nothing more than a rearrangement of parts to effect the determination of the optimal structural configuration and design of the unitary, molded fluid reservoir body and could seek the benefits associated with the protective tape covering the open top  and fluid ejection head. Please see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) and MPEP 2144.04(VI) (C) for further details.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the claimed structural arrangement to provides the desired optimal performance of the device. 

Regarding Claim 15, Bailey teaches the unitary, molded fluid reservoir body of claim 1, wherein at least one of the sidewalls  (Para 0005, referred to as exterior sidewalls) is undercut adjacent (See Fig. 2, 5 and 8 for structural arrangement of the sidewalls)  to the fluid supply (Para 0032, referred to as any of first, second, third ink flow paths 44, 46 and 48)  via at an angle (See Figs. 2,5 and 8 for angle shape) , relative to a plane (See Fig. 2,5 and 8 for inherent teaching of plane) defined by the sidewalls  (Para 0005, referred to as exterior sidewalls).

Bailey does not expressly teach that one of the sidewalls is undercut adjacent to the fluid supply via at an angle relative to a plane defined by the sidewalls, the angle ranging from about 8 to about 12 degrees.

However,  MPEP § 2144.05, Part II, Subpart A holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. In fabrication of microfluidic structures, the selection of optimal experimental conditions including angle and geometry affects the transport profile of the fluid being transported in the device. Thus, the angle is a result effective variables. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fabricate one of the sidewalls to be undercut adjacent to the fluid supply via at an angle relative to a plane defined by the sidewalls, the angle ranging from about 8 to about 12 degrees, to attain optimal device performance. 

Regarding Claim 16, Bailey teaches the unitary, molded fluid reservoir body of claim 1, wherein each of the one or more fluid chambers (Para 0030; Fig. 1, refs. 38, 40 and 42, referred to as ink chambers 38, 40, and 42) has a different maximum fluid volume (Para 0030, …one of the ink chambers 38, 40, or 42 may be provided with a larger volume for containing an ink, which is used in a greater amount than the other ink). 

Regarding Claim 17, Bailey teaches the unitary, molded fluid reservoir body of claim 1, wherein each of the one or more fluid chambers (Para 0030; Fig. 1, refs. 38, 40 and 42, referred to as ink chambers 38, 40, and 42) has a similar maximum fluid volume (Para 0030, … so that each of the ink chambers 38, 40, and 42 has substantially the same void volume).

Regarding Claim 18, Bailey teaches the unitary, molded fluid reservoir body of claim 1, wherein the fluid reservoir body (Para 0030, referred to as ink cartridge; Fig. 1, ref. 10) comprises a semi-transparent molded fluid reservoir body (Para 0030, referred to as ink cartridge; Fig. 1, ref. 10; Para 0031, …The cartridge body 12 is preferably molded as a unitary piece in a thermoplastic molding process. The body 12 is preferably made of a polymeric material selected from the group consisting of glass-filled polybutylene terephthalate available from G.E; PET is inherently transparent). 

Regarding Claim 20, Bailey teaches a digital fluid dispense system comprising the unitary, molded fluid reservoir body of claim 1 (Para 0030, referred to as ink cartridge; Fig. 1, ref. 10; See the rejection of Claim 1) for accurately dispensing fluid from the single fluid ejection device (Para 0032, referred to as a printhead chip; the printhead chip inherently teaches accurate dispense of the ink ) into wells of a micro-well plate or onto glass slides.
The claimed limitation (“into wells of a micro-well plate or onto glass slides”) is interpreted as a material or article worked upon by the apparatus. This limitation is given the appropriate patentable weight. Please see MPEP 2115; In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), for further details.

Claims 7,14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over by Bailey (US20050185037A1) in further view of Matsuda et al. (US20160347075A1)

Regarding Claim 7, Bailey teaches the unitary, molded fluid reservoir body of claim 6, having the molded fluid reservoir body (Para 0030, referred to as ink cartridge; Fig. 1, ref. 10) .

Bailey does not teach that the molded fluid reservoir body further comprises indicia thereon for indicating a maximum fluid fill volume. 

In the analogous art of a liquid container, a liquid supply device, a liquid jet system and the like, Matsuda teaches that a configuration in which an upper limit mark 38, a lower limit mark 39 and the like are added to a visual recognition surface 37 that enables visual recognition of the amount of ink stored in the tank 9 can also be adopted. The operator can recognize the amount of ink in the tank 9 using the upper limit mark 38 and the lower limit mark 39 as markers. Note that the upper limit mark 38 is an ink amount guide for preventing the ink from overflowing from the liquid inlet portion 35, when injecting the ink from the liquid inlet portion 35 (Para 0093).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Bailey and Matsuda to include indicia thereon for indicating a maximum fluid fill volume , as taught by Matsuda, motivated by the need to incorporate an upper limit mark, a lower limit mark 39 and the like (which constitute the claimed indicia) , added to a visual recognition surface 37 that enables visual recognition of the amount of ink stored in the tank.  . Note that the upper limit mark 38 is an ink amount guide for preventing the ink from overflowing from the liquid inlet portion 35, when injecting the ink from the liquid inlet portion 35 (Para 0093).Doing so allows the prevention of fluid leakage and spillage in the device.  


Regarding Claim 14, Bailey teaches the unitary, molded fluid reservoir body of claim 1, having the open top (Para 0007, ..forming open-topped; See Figs 1, 3-4 for the open top structure). 

Bailey does not teach that the open top further comprises air vent channels. 

In the analogous art of a liquid container, a liquid supply device, a liquid jet system and the like, Matsuda teaches that in a tank, an open air port is formed to be near the upper surface portion of the air containing chamber in a use orientation, wherein the ink in the liquid containing chamber is easily prevented from leaking out of the tank via the open air port (Para 0006).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Bailey and Matsuda to include an air vent channels, as taught by Matsuda, motivated by the need to easily prevent ink in the liquid containing chamber from leaking out of the tank via the open air port (Para 0006). Doing so allows for pressure balance to be maintained in the device. 

Regarding Claim 19, Bailey does not teach the unitary, molded fluid reservoir body of claim 1, wherein the molded fluid reservoir body  further comprises indicia thereon in a transparent area of the molded fluid reservoir body for indicating a maximum fluid fill volume.

In the analogous art of a liquid container, a liquid supply device, a liquid jet system and the like, Matsuda teaches that a configuration in which an upper limit mark 38, a lower limit mark 39 and the like are added to a visual recognition surface 37 that enables visual recognition of the amount of ink stored in the tank 9 can also be adopted. The operator can recognize the amount of ink in the tank 9 using the upper limit mark 38 and the lower limit mark 39 as markers. Note that the upper limit mark 38 is an ink amount guide for preventing the ink from overflowing from the liquid inlet portion 35, when injecting the ink from the liquid inlet portion 35 (Para 0093).
In addition, at least a portion of a region of each of the tanks 9 that faces the window 21 has optical transparency, where Ink in the tanks 9 can be visually recognized through the site of each of the tanks 9 that has optical transparency. Therefore, the operator can visually recognize the amount of ink in each of the tanks 9 by viewing the four tanks 9 via the windows 21(Para 0084).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Bailey and Matsuda to include indicia thereon for indicating a maximum fluid fill volume , as taught by Matsuda, motivated by the need so that an operator can recognize the amount of ink in the tank 9 using the upper limit mark 38 and the lower limit mark 39 as markers (Para 0093). In addition, at least a portion of a region of each of the tanks 9 that faces the window 21 has optical transparency, where Ink in the tanks 9 can be visually recognized through the site of each of the tanks 9 that has optical transparency. Therefore, the operator can visually recognize the amount of ink in each of the tanks 9 by viewing the four tanks 9 via the windows 21(Para 0084).
Doing so allows the prevention of fluid leakage and spillage in the device.  

Allowable Subject Matter
Claim 11 is being objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 11, Bailey, neither teaches nor fairly suggests that the unitary, molded fluid reservoir body of claim 1, 
wherein each of the one or more discrete fluid chambers further comprises a shelf for indicating a fluid fill volume limit.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Weaver et al. (US20180117921A1): teaches a fluidic ejection cartridge is disclosed where the cartridge includes a cartridge body having an upper portion, a lower portion, at least one sidewall, and a hollow cavity within the cartridge body defining a fluid reservoir.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is 571-272-1678.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797       

/JENNIFER WECKER/           Primary Examiner, Art Unit 1797